Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20090061310 A1).
Regarding claim 1, Kim teaches a cylindrical battery comprising: an electrode group; and is expected to have an electrolyte; a battery can that houses the electrode group and is expected to be housed with the electrolyte in order for the battery to run as a battery (the burden of proof then shifts to the applicant to provide objective evidence to the contrary (See MPEP § 2112)); and an opening sealing body that seals an opening of the battery can (Kim, Title, Abstract, Fig. 1A and 2B, at least [0005]-[0008], [0042], [0046], e.g., the secondary batteries exhibit reversible conversion between chemical energy and electrical energy, thus allowing for repetitive charging and discharging; an amount of energy that can be charged depends on materials of the electrodes and electrolyte; lithium secondary batteries may be classified into lithium ion batteries using liquid electrolyte and lithium polymer batteries using polymer electrolyte depending on electrolyte types; the lithium secondary batteries may be a cylindrical type; secondary battery generally comprises an electrode assembly having a cathode plate and an anode plate wound with a separator interposed therebetween, a case for accommodating the electrode assembly, and a cap assembly located on an opening of the case for sealing the case; battery includes a case 120 for accommodating the electrode assembly 110, and a cap assembly 200 coupled with the case 120 for sealing the case 120; the case 120 has a cylindrical shape in which the electrode assembly 110 is placed; (the battery is expected to comprise an electrolyte and the 
the opening sealing body including a valve member, a conductive plate disposed on an inner side of the battery with respect to the valve member, and an annular insulating member interposed between the valve member and the conductive plate, (Kim, Figs. 1A-10B, at least [0047], [0049], cap assembly 200 includes a cap-up or upper cap member 160, a vent plate 150, an insulator 140 and a cap-down or lower cap member 130; a weld A between the vent 151 and the cap-down 130 (which is being interpreted as conductive plate) is broken, such that a current path from the electrode assembly 110 to the cap-up 160 via a lead 123 is blocked)), 
wherein the valve member and the conductive plate are connected to each other at respective central portions (Kim, Figs. 1A-10B, at least [0047], [0049], cap assembly 200 includes a cap-up or upper cap member 160, a vent plate 150, an insulator 140 and a cap-down or lower cap member 130; a weld A between the vent 151 and the cap-down 130 (which is being interpreted as conductive plate) is broken, such that a current path from the electrode assembly 110 to the cap-up 160 via a lead 123 is blocked)),
the valve member has a thin-walled portion which is deformable when an internal pressure of the battery increases (Kim, [0048], e.g., internal pressure increases 
the insulating member has a section P1 that covers a surface, on the valve member side, of the conductive plate, a section P2 that is provided subsequent to the section P1 and covers a circumferential end face of the conductive plate, and a section P3 that is provided subsequent to the section P2 and covers a surface, on an inner side of the battery, of the conductive plate, and the section P3 is provided to cover an area from the circumferential end face of the surface, on the inner side of the battery, of the conductive plate toward a center (Kim, Fig. 3B, [0063], e.g., insulator 140 and the cap-down 130 having ventilation holes 131 are then coupled with each other by the second fastening members 143 (which is being interpreted as section P3) of the insulator 140), and 
Kim teaches the conductive plate.  Kim does not explicitly teach that the conductive plate is a metal plate.  However, a metal conductive plate is well-known in the battery art.  It would have been obvious to the person having ordinary skill in the art at the time of the invention to have the conductive plate be a metal plate for the purpose of providing strength and conductivity.
Kim does not teaches the size of P3 such that the section P3 is provided to cover an area greater than or equal to 0.2 mm from the circumferential end face of the surface, on the inner side of the battery, of the metal plate toward a center.  However, it would have been an obvious matter of design choice for the skilled artisan to determine a workable size of the section P3, and workable dimensions for the cap assembly as a whole, in order to ensure that the assembling force between the cap lamination and the 
Regarding claim 2, Kim teaches the metal plate of claim 1 as disclosed above. Kim teaches wherein the conductive plate and the insulating member have respective holes which communicate with each other (Kim, Figs. 1A to 10B, [0048], [0053], e.g., plurality of ventilation holes 131 of the cap-down 130; insulator 140; a plurality of holes 132 of the cap-down 130).
Regarding claim 3, Kim teaches the metal plate of claim 1 as disclosed above. Kim teaches wherein the insulating member further has a section P4 that is provided subsequent to the section P1 and covers a lateral side of the holes of the metal plate (Kim, Fig. 1B, [0053], e.g., a plurality of protrusions 141 (which is being interpreted as section P4) of the insulator 140 and a plurality of holes 132 of the cap-down 130).  The combination of protrusions 141 (section P4) with second fastening members 143 (section P3) is likely to be obvious when it does no more than yield predictable results. (See MPEP § 2143, A.).
Regarding claims 5-6, Kim teaches wherein a recessed portion is formed by the thin-walled portion on the insulating member opposing side of the valve member, and the section P1 has a rib to be housed in the recessed portion; and wherein the section P1 has an area which covers part of the holes of the metal plate, and at least .

    PNG
    media_image1.png
    402
    704
    media_image1.png
    Greyscale



Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim”, US 20090061310 A1) as applied to claims 1 and 3 above, and further in view of Kim et al. (“Kim2”, US 20050084752 A1).
Regarding claim 4, 
However, in the same field of endeavor, Kim2 teaches battery comprising an insulating gasket 235 has a section P5 that is provided subsequent to the section P4 and covers a surface, on the inner side of the battery, of a conductive safety vent unit 231 (Kim2, Title, Figs. 1-2, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the insulating member further has a section P5 that is provided subsequent to the section P4 and covers the surface, on the inner side of the battery, of the metal plate, for the purpose of simplify the process of fabricating the secondary battery (Kim2, [0013]).  
Regarding claim 7, Kim teaches the cylindrical battery of claim 1 as disclosed above.  Kim does not explicitly teach wherein the insulating member is integrated with the metal plate by adhesive bonding.
However, in the same field of endeavor, Kim2 teaches a battery comprising insulating gasket 235 is integrated with a conductive safety vent unit 231 by adhesive bonding (Kim2, Title, Figs. 1-2, [0018], [0025], [0028]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the insulating member is integrated with the metal plate by adhesive bonding, for the purpose of enhancing the assembling force between the cap lamination and the insulating gasket (Kim2, [0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697.  The examiner can normally be reached on First Week: M, T, Th 8-5; Second Week: M, T 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAIXIA ZHANG/Primary Examiner, Art Unit 1723